The plaintiff alleged that he had rendered to the defendant, at his request, the services specified in each item of his bill of particulars, and that the same were of the price and value stated. This is denied by the defendant. In finding the issues thus framed for the plaintiff, in respect to the items amounting to $177, the court has found that upon the completion of the work thus done the defendant was indebted to the plaintiff in the sum of $177.
It was the duty of the defendant to pay this debt within a reasonable time. The fact that the plaintiff, in demanding payment of the money due him for his services, also demanded payment for other work for which the defendant was not liable, and the fact that the defendant fairly disputed the precise amount of the reasonable value of the services rendered, do not relieve the defendant from the duty of paying for the work he had ordered, within a reasonable time after its completion, and do not justify the apparent inference of the court, that the duty of the defendant in respect to payment was in law a mere duty to pay the balance that might be found due upon the settlement of an open and unliquidated book account.
It clearly appears that the defendant did not pay within a reasonable time. Upon an action to recover damage for the nonpayment of such debt, the plaintiff is entitled to recover damage for the unlawful detention of the sum due, measured by the amount of interest thereon from the time it became *Page 301 
due to the date of judgment. Selleck v. French, 1 Conn. 32,33; Healy v. Fallon, 69 id. 228, 235; New York, N. H.  H.R. Co. v. Ansonia L.  W. P. Co., 72 id. 703, 705.
It may be true, as claimed by counsel for the defendant, that the practice of assessing damages, measured by the rate of interest where one person unlawfully detains money due to another, arose from equitable considerations, depending somewhat on the circumstances of each case and involving judicial discretion; but in cases like the one before us, such assessment of damage has in this State become a settled rule, in the application of which the court has no discretion.
   There is error in part in the judgment of the City Court, and the cause is remanded with instructions to amend the judgment by adding to its amount the amount of damage for detention, measured by the rate of interest.
In this opinion the other judges concurred.